Citation Nr: 1400762	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-11 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 40 percent for the period prior to October 13, 2011 and in excess of 60 percent for the period from October 13, 2011 for degenerative disc disease with radiculopathy (previously "chronic back strain with degenerative disc disease, history of discectomy of L5-S1") (hereinafter "back disability").  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to January 30, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's Spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1973 to April 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2006, July 2007, September 2009, and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran was assigned an increased rating of 40 percent (effective April 20, 2005) in a June 2005 rating decision, and the Veteran did not initial an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2013).  However, the RO scheduled the Veteran for an increased rating VA examination for his back disability that was conducted on July 7, 2006.  The August 2006 rating decision, in pertinent part, proposed to reduce the disability rating for the service-connected back disability from 40 percent to 20 percent, based in part upon the results of the July 2006 VA examination report.  The July 2007 rating decision, in pertinent part, reduced the rating for the back disability to 20 percent, effective October 1, 2007.  The September 2011 rating decision restored the 40 percent rating for the service-connected back disability for the period since October 1, 2007, based on the July 2010 Board decision and remand.  The January 2012 rating decision, in pertinent part, increased the rating for the back disability to 60 percent effective October 13, 2011.

The case was previously before the Board in July 2010, wherein it was remanded for additional development, specifically to provide the Veteran with appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice on the claim for an increased evaluation for the service-connected back disability; to secure Social Security Administration (SSA) disability benefit records; to secure additional VA treatment records; and to provide the Veteran with an additional VA examination to determine the current severity of the service-connected back disability.  As discussed below, the Appeals Management Center (AMC) provided the Veteran with the appropriate VCAA notice in a July 2010 letter.  The outstanding VA treatment records and SSA records have also been obtained and associated with the claims file.  Finally, a VA examination was obtained in October 2011 and, as discussed below, the Board finds it adequate for rating purposes.  Thus, the Board finds that there has been substantial compliance with the prior Board remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.

The Veteran testified at a personal hearing before the RO in September 2007.  The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in Washington, DC, in February 2010.  Transcripts of both hearings have been associated with the claims file.

The Veteran is in receipt of separate 20 percent and 10 percent ratings for sensory radiculopathy of the right and left leg, respectively, associated with his service-connected back disability under Diagnostic Code 8599-8520.  The Veteran has not filed a notice of disagreement with the ratings assigned for these disabilities and, as such, these separate ratings are not in appellate status before the Board.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   

The issues of entitlement to a TDIU for the period prior to January 30, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's back disability has been manifested by incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  

2.  For the entire increased rating period, the Veteran's back disability has not been manifested by unfavorable ankylosis of the entire spine. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a 60 percent disability rating, but no higher, have been met for the entire increased rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, pursuant to the July 2010 Board remand, in July 2010, the RO/AMC provided VCAA notice with regard to the claim for an increased evaluation for the service-connected back disability.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The July 2010 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  The claim was subsequently readjudicated, and a supplemental statement of the case was issued in December 2011.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).   Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of his claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, SSA disability benefit records, private treatment records, VA examination reports, a copy of the July 2010 Board decision remand, a copy of the February 2010 Board hearing transcript, a copy of the September 2007 RO hearing transcript, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See            38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in July 2006, February 2007, October 2007, and October 2011.  Prior to the October 2011 VA examination, the Veteran asserted that his service-connected back disability had worsened.  VA's General Counsel has interpreted that, when a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.327 (2013).  

Accordingly, pursuant to the July 2010 Board decision and remand, the Veteran was afforded another VA examination in October 2011.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Additionally, neither the Veteran nor his representative has questioned the adequacy of the October 2011 VA examination or contended that his disability has worsened since the most recent VA examination.  

The Veteran testified at a hearing before the Board in February 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.               § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran to testify regarding any back symptoms, limitations, or problems he experienced, and specifically asked about incapacitating episodes and bed rest, advised the Veteran that he could potentially get a higher rating based on incapacitating episodes, and inquired as to whether a doctor had prescribed bed rest for such episodes.  The Veterans Law Judge also inquired as to the adequacy as to how the VA examination was conducted.  As the Veteran and his spouse both presented evidence of symptoms and limitations due to the back disability, including pain and incapacitating episodes, and there is additionally medical evidence reflecting on the severity of the back disability, there is no overlooked or missing or outstanding evidence that might substantiate the claim.  For these reasons, no duty to suggest the submission of overlooked or missing evidence arose.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.           § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Increased Rating for Back Disability 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted; however, as will discuss in more detail below, the Board finds that staged ratings for the Veteran's back disability is not approproriate in this case.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is in receipt of a 40 percent disability rating for the period prior to October 13, 2011 and a 60 percent disability rating from October 13, 2011 for the service-connected back disability under Diagnostic Code 5243 based on intervertebral disc syndrome with incapacitating episodes.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§  4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran contends generally that his service-connected back disability has manifested by more severe symptoms than that completed by the 40 percent rating effective prior to October 13, 2011 and the 60 percent rating effective from October 13, 2011 under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Specifically, in an August 2006 written statement, the Veteran contended that his condition has worsened and he cannot perform sedentary employment.  At a September 2007 RO hearing, the Veteran's representative contended that he continues to have serious and severe problems with his back.  The Veteran reported being totally incapacitated from time to time, where he has to sit either reclined in a chair or try to lie down for a period of time to obtain back pain relief.  The Veteran testified that these episodes tend to last one to two hours per day, but that sometimes he is incapacitated for the entire day.  The Veteran reported he is unable to participate in recreational activities and is unable to work because of his service-connected back disability.  The Veteran testified that he experiences incapacitating episodes four to seven times per a month that take anywhere from two to three hours before they being to subside.  The Veteran's spouse testified that she had to help the Veteran out of the chair to get him to stand on a regular basis.

In an April 2008 substantive appeal (VA Form 9), the Veteran contended that his back disability has gotten worse and that he feels his back disability should be rated as 60 percent disabling.  At a February 2010 Board hearing, the Veteran's representative indicated that the Veteran's spouse reported that the Veteran has had 45 incapacitating episodes during the previous 12 months that last the entire day.  During the hearing, the Veteran's spouse testified that the Veteran has suffered from incapacitation three or more days per a week in about 45 of 52 weeks of the year and that such incapacitation could occur in the morning or afternoon.  The Veteran testified that he had back pain and episodes that came on unrelated to activity.  The Veteran reported that he could only sleep for about two or two and one half hours at night before he awoke with back pain, took a pain pill, walked around, changed positions, and that he experienced similar symptoms during the day and would have to frequently lay down in a recliner.  The Veteran's spouse testified that, during such episodes, the Veteran would spend several hours recuperating before getting up to maneuver around.  The Veteran's spouse testified that the Veteran's periods of incapacitation had increased and were lasting longer.  

After review of the lay and medical evidence of record, the Board finds that, for the entire increased rating period, the Veteran's back disability has more nearly approximated intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during a 12 month period; therefore, the Board finds that a 60 percent disability rating for the entire increased rating period is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

A May 2005 Social Security evaluation report notes pain in the Veteran's lower back that radiates down his right leg.  The Veteran reported feeling generally fatigued with interrupted sleep of two hours at a time.  The Veteran reported diffuse muscle and joint pain.  The evaluation report notes that the Veteran uses a cane to walk and his gait is antalgic to the right.  The evaluation report notes reduced range of motion of the spine.  In an August 2005 SSA function report, the Veteran reported that sometimes he is unable to walk when in pain.

In July 2006, the Veteran underwent a VA examination.  The Veteran reported lower back pain that radiates down the right lower leg and that he also experiences stiffness.  The Veteran reported flare-ups of back pain on prolonged standing and walking and that lifting also aggravates the back pain.  The Veteran reported using a walking cane since 2004.  The VA examination report indicates that the Veteran is able to perform daily activities, except that he is unable to put shoes and socks on.  The VA examination report notes reduced range of motion of the spine with tenderness at the L5 level and lower back motion limited by pain and muscle spasm.  Repetitive range of motion testing showed no fatigue, incoordination, lack of endurance, or additional loss of motion by pain.  The VA examination report notes that the Veteran has not had episodes of incapacitation during the previous 12 month period.  

In February 2007, the Veteran underwent a VA examination.  The Veteran reported back pain at the L5-S1 level that radiates down both lower legs and stiffness.  The Veteran reported flare-ups of lower back pain on repeated bending and lifting; that prolonged standing and walking for more than 15 minutes also aggravates the back pain; and that he avoided bending, lifting, and squatting because of back pain.  The VA examination report notes that the Veteran has been using a walking cane and lumbar brace for the back disability since 2006.  The VA examination report noted reduced range of motion of the spine that is limited by pain and muscle spasm.  The VA examination report notes that the Veteran had no episodes of incapacitation during the previous 12 month period.

In October 2007, the Veteran underwent a VA examination.  The VA examination report notes a history of fatigue, decreased motion, stiffness, weakness, and spasms. The report notes that the Veteran has a history of constant, daily, severe, aching pain in the lower and mid back in midline.  The VA examination report indicates that it was not an examination for intervertebral disc syndrome.  The Veteran reported being unable to walk more than a few yards.  The VA examination report notes the Veteran walks with an antalgic gait.  The VA examination report indicates decreased range of motion of the spine, with pain on motion and after repetitive use.  The report notes chronic low back pain and history of back surgery, with off and on exacerbation.  The VA examination report notes severe effects on the usual daily activities of chores, shopping, exercise, recreation, and traveling; moderate effects on bathing, dressing, toileting, and grooming; mild effects on feeding; and that the Veteran's back disability prevents sports.

VA treatment records indicate that the Veteran has received treatment for his service-connected back disability for the entire increased rating period on appeal and consistently has reported chronic back pain.  A June 2011 VA treatment records notes that the Veteran reported his back pain had gotten worse.

In October 2011, pursuant to the July 2010 Board remand, the Veteran underwent a VA examination.  The Veteran reported that his low back was getting progressively worse, that he "lives on Vicodin," has less range of motion and more pain.  The Veteran reported being unable to sleep in a bed due to pain and instead has to sleep in a recliner.  The Veteran reported flare-ups in his back with changes in weather that usually last up to three to four days, but has lasted up to ten days.  The Veteran reported extreme flare-ups occurring every two to three months.  The Veteran stated that, during flare-ups, he has to lay in a fetal position and, while he is able to get up and go to the bathroom, the Veteran reported trouble getting up from the toilet.  

The VA examiner in October 2011 noted that the Veteran has reduced range of motion of flexion and extension of the spine as well as functional loss including pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight-being, and inability to perform repetitive range of motion testing.  The VA examiner noted that Veteran had guarding of the spine severe enough to result in abnormal gait.  The VA examiner noted that the Veteran exhibited significant pain during examination and was unable to lay flat on table.  The VA examination report notes that the Veteran has intervertebral disc syndrome with incapacitating episodes over the previous 12 months with a total duration of at least six weeks.  

The Board finds that the testimony of the Veteran and his spouse at the September 2007 RO hearing and February 2010 Board hearing to be consistent and credible evidence of some episodes of incapacitation due to back pain.  The Board finds these lay statements of incapacitating episodes, when coupled with the October 2011 VA examination report, are credible and competent evidence that the Veteran experiences incapacitating episodes of at least six weeks per a 12 month period.  When viewing the disability picture as a whole, the Board finds that the evidence shows that the back disability more nearly approximates intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during a 12 month period.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a higher increased rating of 60 percent under Diagnostic Code 5243 is warranted for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.

A rating in excess of 60 percent for the service-connected back disability is not warranted under any of the other codes pertaining to the back for any period on appeal.  A 60 percent disability rating is the maximum schedular disability rating provided under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  The only higher rating available under 38 C.F.R. § 4.71a is for unfavorable ankylosis of the entire spine which warrants a 100 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine.  For point of explanation, ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  Additionally, as noted above, unfavorable ankylosis of the entire spine, for VA compensation purposes, is a condition in which the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  38 C.F.R. § 4.71a.    

The July 2006 VA examination report notes that the Veteran has forward flexion to 60 degrees; backward extension to 15 degrees; right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  The February 2007 VA examination report notes that the Veteran has forward flexion to 35 degrees; backward extension to 5 degrees; right lateral flexion to 15 degrees; left lateral flexion to 10 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  

The October 2007 VA examination report notes that the Veteran does not have ankylosis of the cervical or thoracolumbar spine.  The October 2011 VA examination report notes that the Veteran has forward flexion to 25 degrees, with objective evidence of painful motion at 0 degrees; backward extension to 10 degrees, with objective evidence of painful motion at 0 degrees; right lateral flexion to 25 degrees, with objective evidence of painful motion at 10 degrees; left lateral flexion to 20 degrees, with objective evidence of painful motion at 5 degrees; right lateral rotation to 15 degrees, with objective evidence of painful motion at 15 degrees; and left lateral rotation to 10 degrees, with objective evidence of painful motion to 10 degrees.  There is no evidence of record that, for any part of the increased rating period, the Veteran's back disability has been manifested by unfavorable ankylosis of the entire spine, as required for a higher disability rating of 100 percent under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

Finally, the Board notes that the Veteran has a residual surgical scar on his back related to his service-connected back disability.  The July 2006 VA examination report notes that the healed surgical scar is not tender, painful, or unstable.  The October 2011 VA examination report notes that the scar was not painful, tender, or unstable.  Nor has the Veteran alleged otherwise.  Therefore, the Board finds that the Veteran is not entitled to a separate compensable rating for the scar under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the back disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's back disability has been manifested by incapacitating episodes, arthritis, and limitation of motion, including due to pain and swelling.  The schedular rating criteria specifically provides ratings for incapacitating episodes (Diagnostic Code 5243); painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59); and limitation of motion (Diagnostic Codes 5235 to 5242), including motion limited to orthopedic factors such as pain, weakness, and guarding (38 C.F.R. §§ 4.40, 4.45, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the back disability to the rating schedule, the degree of disability of each throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for the back disability of 60 percent, but no higher, for the entire increased rating period on appeal, is granted


REMAND

In a July 2007 rating decision, the RO denied TDIU.  In a July 2007 notice of disagreement, the Veteran appealed the denial of individual unemployability contending that he was unable to work and had been granted SSA disability benefits due to his service-connected disabilities.  Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2013).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2013).    

The July 2007 notice of disagreement was properly filed with the RO.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of a TDIU for further procedural action.  

In July 2009, the Veteran submitted an application for increased compensation based on unemployability (VA Form 21-8940).  The RO granted a TDIU in a February 2010 rating decision and assigned an effective date of January 30, 2009; however, since the RO never issued a statement of the case with regard to the original claim for entitlement to a TDIU, the Board finds that the issue of entitlement to a TDIU for the period prior to January 30, 2009 is still on appeal.

Accordingly, the issue of TDIU for the period prior to January 30, 2009 is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of entitlement to a TDIU for the period prior to January 30, 2009.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate Substantive Appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


